327 F.2d 985
Rex RAND and Rand Broadcasting Company, Appellants,v.William L. LESS, Appellee.
No. 20640.
United States Court of Appeals Fifth Circuit.
February 19, 1964.

Paul G. Hyman, Feibelman, Friedman, Hyman, Durant & Britton, Miami, Fla., for appellants.
Claude Pepper, Adele T. Weaver, Miami Beach, Fla., for appellee.
Before TUTTLE, Chief Judge, and PHILLIPS* and JONES, Circuit Judges.
PER CURIAM:


1
The major thrust of the appellants' contentions is directed against the failure of the district court to give requested instructions. Those given by the court state more accurately the applicable law than those requested. The judgment of the district court is


2
Affirmed.



Notes:


*
 Of the Tenth Circuit, sitting by designation